Title: To Thomas Jefferson from James Madison, 12 January 1800
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Richmond Jany. 12. 1800

My last informed you of the result of the debates on the justifying Report of the Select Committee. I am now able to add that of Mr. Giles’s resolutions. The question on the whole was decided in the affirmative by a little upwards of a hundred against less than fifty. The vote was rather stronger on some of the particular resolutions, for example the instruction for disbanding the army. The alien sedition & Tobacco instructions passed without a count or a division. That relating to the Common law, passed unanimously with an amendment qualifying it in the words of the paragraph in the Justifying Report under which certain defined parts of the C.L. are admitted to be the law of the U.S. This amendment was moved by the minority on the idea that it covers the doctrine they contend for. On our side it is considered as a guarded exposition of the powers expressed in the Constn: and those necessary & proper to carry them into execution. I am not able to say in what manner they misconstrue the definition, unless they apply the term “adopt” to the “Court” which would be equally absurd & unconstitutional. The Judges themselves will hardly contend that they can adopt a law, that is, make that law which before was not law. The difference in the majority on the Report & the resolutions, was occasioned chiefly by the pledge given agst. the former by the members who voted agst. the Resolutions of last year. The resolutions also underwent some improvements which reconciled many to them who were not satisfied with their first tone & form. It is understood that the present assembly is rather stronger on the republican side than the last one: and that a few favorable changes have taken place in the course of the Session. It is proposed to introduce tomorrow a bill for a general ticket in chusing the next Electors. I expect to leave this in a week; so that your subsequent favors will find me in Orange. adieu
Shew this to Mr. Dawson.
